DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 2/16/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight et al. (4,076,321) in view of Alfrost et al. (2012/0321395).
Haight et al. (4,076,321) disclose(s):
Transport system, figure(s) 1;
Loading stations, 38 & 40;
Piping 21 & 22;
Collection point 24 & 26;
material(s), column(s) 1, line(s) 8;
inner & outer doors, 41 & 36;
a plurality of risers, each comprising a plurality of loading stations, as depicted in building 20 of figure(s) 1.
	It should first be recognized that a method reciting routine use of an apparatus is obvious in view of a reference(s) disclosing all the structural feature(s) employed in the method.  Additionally, applicant’s claim language merely requires that the “order” be based on at least any single of the recited criteria, as wording is in the alternative.
	With regard to the methodology particulars, Haight et al. (4,076,321) disclose(s) an order based on user-input & type of material.  As seen in figure(s) 3, the user pushes one of two buttons requesting service & designating type of material.  Since the system switches from transporting trash to transporting linen, or vice-versa, button pushing constitutes generating an “order” since the current state of which type of material is being transported enters into the determination.  
	Haight et al. (4,076,321) is/are silent on actively determining that at least one loading station & at least one additional loading station are comprising material(s).  Alfrost et al. (2012/0321395) teach(es) actively determining that at least one loading station & at least one additional loading station are comprising material(s) in a system comprising a plurality of risers, each comprising a plurality of loading stations being suction loaded into pipe(s).  Alfrost et al. (2012/0321395) maintains fill state monitoring of each loading station, for prime mover activation, duration & termination; abstract.  
	With regard to claim(s) 15, Alfrost et al. (2012/0321395) maintains a full status log constituting a time stamp for each loading station; abstract.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Haight et al. (4,076,321) to determine loading station fill state & provide a time stamp in order to make the system run more efficiently & cheaply as taught by Alfrost et al. (2012/0321395).  
	With regard to claim(s) 13, both reference(s) employ a vacuum prime mover.  
	With regard to claim(s) 14, Haight et al. (4,076,321) confirms the outer door is closed prior to opening the inner door; column(s) 4, line(s) 55.  
	With regard to claim(s) 18, Haight et al. (4,076,321) necessarily groups loading station by riser as it is structured to toggle between risers comprising different types of material.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653